UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152685 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: JOHN BEAN TECHNOLOGIES CORPORATION 70 West Madison Street Chicago, IL 60602 JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 10 Exhibit 23.1 Report of Independent Registered Public Accounting Firm The Employee Benefits Plan Committee of John Bean Technologies Corporation: We have audited the accompanying statements of net assets available for benefits of the John Bean Technologies Corporation Savings and Investment Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Chicago, Illinois June 10, 2011 -1- JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN Statements of Net Assets Available for Benefits December 31, (In thousands) Assets: Investments, at fair value $ $ Notes receivable from participants Employee contributions receivable - 24 Employer contributions receivable Total assets Liabilities: Contribution refund - Accrued administrative expenses 24 18 Total liabilities 24 Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in collective trust related to fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes to financial statements. -2- JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 (In thousands) Additions: Investment gain: Net appreciation in fair value of investments $ Interest and dividend income Net investment gain Contributions: Employee contributions Employer contributions Total contributions Interest from notes receivable from participants Total additions, net Deductions: Benefits paid to participants Administrative expenses Total deductions Net increase in net assets Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. -3- JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN Notes to Financial Statements Description of the Plan The following description of the John Bean Technologies Corporation (the “Company”) Savings and Investment Plan (the “Plan”) provides general information. Participants should refer to the Plan Document for a more complete description of the Plan’s provisions. (a) General The Plan is a qualified salary-reduction plan under Section401(k) of the Internal Revenue Code (the “Code”), which covers substantially all full-time employees and certain eligible part-time employees of the Company (other than employees who generally reside or work outside of the United States). Such employees are eligible to participate in the Plan immediately upon commencement of their employment with the Company. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is administered by the John Bean Technologies Corporation Employee Benefits Plan Committee (the “Benefits Plan Committee”), acting on behalf of the plan sponsor, the Company. On October 29, 2007, FMC Technologies, Inc. (“FMC Technologies”), the former parent of the Company, announced an intention to separate into two independent publicly-traded companies through the spin-off and distribution of 100% of the FoodTech and Airport Systems businesses. On July 31, 2008, FMC Technologies accomplished the spin-off of these businesses by distributing all of its holdings of the common stock of the Company on a pro rata basis to its stockholders. Prior to June 1, 2008, certain employees and former employees of the Company participated in the FMC Technologies Savings and Investment Plan. Effective June 1, 2008, the accounts and related assets of the trust fund for the FMC Technologies Savings and Investment Plan with respect to such employees were transferred to and assumed by the Plan. Employees of the Company immediately after the spin-off are entitled to credit for all years of service under the FMC Technologies Savings and Investment Plan. (b) Contributions Participants may elect to have their annual compensation reduced by up to the Code annual limit. The aggregate amount of such reductions is contributed to a trust on a pre-tax basis. Participants may also elect to make after-tax contributions, either as an alternative to pre-tax contributions, or in addition to the maximum pre-tax contributions. The aggregate of pre-tax and after-tax contributions cannot exceed 75% of a participant’s total compensation or 20% of total compensation for highly compensated employees. Active employees who meet the following requirements are eligible to make catch-up contributions to the prescribed limit: (1)attain age 50 or older during the year, (2)already contributing at least 5% to the Plan on a pre-tax basis and (3)will reach the pre-tax contribution limit for the year. The Company makes matching contributions for all active participants, except for certain bargaining unit employees. The Company matches 100% of basic contributions up to 5% of each participant’s eligible compensation (“Basic Contribution”). On January 1, 2010, the Benefits Plan Committee enhanced the Plan by adding a 3% non-elective contribution (“Non-elective Contribution”) with immediate vesting to all eligible non-union employees in addition to the Basic Contribution. (c) Investment Options Upon enrollment in the Plan, a participant may direct his or her contributions in 1% increments, with a minimum of 2%, to any of the available investment options. Company matching contributions to the Plan are allocated to the investment options selected by the participants. (d) Vesting Participants are immediately vested in their elective contributions and the Company’s Non-elective Contributions plus actual earnings thereon. Vesting in the Company’s Basic Contributions and related earnings is determined according to the following graduated schedule based on years of service. -4- Years of Service PercentVested Fewer than 2 0 % At least 2 but fewer than 3 20 % At least 3 but fewer than 4 40 % At least 4 but fewer than 5 60 % 5 or more 100 % Participants are immediately vested in the Company’s Basic Contributions upon becoming disabled, dying while working for the Company, termination of service due to a permanent shutdown of a site or attainment of age 55. (e) Payment of Benefits and Forfeitures Upon termination of service, death, disability or attainment of age 591/2, any participant may elect to immediately receive a lump sum distribution equal to the vested interest of his or her account. Participants may, upon termination, elect to defer their lump sum distribution or receive annual installments. Any unvested interests are forfeited. Forfeitures are used to restore forfeitures of participants that are rehired within five years, pay for certain administrative expenses of the Plan and reduce future Company contributions to the Plan. The forfeited balances held in the Plan as of December31, 2010 and 2009 were approximately $17,000 and $9,000, respectively. During 2010, approximately $112,000 of forfeited nonvested accounts were used to pay administrative expenses and approximately $550,000 were used to reduce Company contributions. (f) Expenses Certain administrative expenses of the Plan are paid by Fidelity Management Trust Company (the “Trustee”) out of the assets of the Plan and constitute a charge upon the respective investment funds or upon the individual participants’ accounts. Certain other plan expenses can be paid by the Plan from the forfeitures balance, or by the Company. (g) Withdrawals and Notes Receivable from Participants The Plan allows participants to make hardship cash withdrawals (subject to income taxation and IRS penalties) of some or all of their vested account balances. Eligible participants may also receive money from the Plan in the form of loans. The minimum that may be borrowed is $1,000. The maximum that may be borrowed is the lesser of $50,000, or 50% of the participant’s vested account balance. Loans, which are secured by the participant’s vested account balance, must be repaid over not more than 60 months with interest at a reasonable rate as determined by the plan administrator. A participant may have up to two loans outstanding at any one time. Principal and interest is paid ratably through payroll deductions. (h) Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of the Plan and ERISA. In the event of plan termination, participants will become 100% vested in their account balances. (i) Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s Basic and Non-elective Contributions and an allocation of Plan earnings and charged with an allocation of administrative expenses. Allocations of Plan earnings are based on the participant’s account balance while a fixed amount is charged to each participant’s account for administrative expenses. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Summary of Significant Accounting Policies The following are the significant accounting policies followed by the Plan: (a) Basis of Accounting The Plan’s financial statements are prepared on the accrual basis of accounting in accordance with the accounting principles generally accepted in the United States of America (“US GAAP”). -5- (b) Investment Valuation and Income Recognition The Plan’s investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See note 5 for discussion of fair value measurements. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in investment contracts through a collective trust. The Statement of Net Assets Available for Benefits presents the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan's gains and losses on investments bought and sold as well as held during the year. (c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the Plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from these estimates, but the plan administrator does not believe such differences will materially affect the Plan’s financial position or results of operations. (d) Payment of Benefits Benefit distributions to participants are recorded when paid. (e) Recently Adopted Accounting Standards During 2010, the Plan adopted the amended guidance regarding reporting loans issued to participants, which requires participant loans to be measured at their unpaid balance plus any accrued but unpaid interest and to be classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments. Participant loans have been reclassified to notes receivable from participants as of December 31, 2009. Delinquent participant loans are reclassified as benefits paid to participants based upon the terms of the Plan. Related Party Transactions Certain Plan investments are shares of funds managed by Fidelity Management & Research Company, an affiliate of the Trustee. The Plan also has an investment in the Company’s common stock. The Trustee provides certain accounting and administrative services to the Plan for which approximately $33,000 of expenses were charged for the year ended December 31, 2010. Investments The fair value of individual investments that represent 5% or more of the Plan’s net assets available for benefits at December31, 2010 and 2009 were as follows: -6- (In thousands) Fidelity Retirement Government Money Market Portfolio $ $ Fidelity Managed Income Portfolio II - Class 2 Fund Spartan U.S. Equity Index Pool Fund * PIMCO Total Return Fund – Administrative Class Fidelity Diversified International K Fund - T. Rowe Price Blue Chip Growth Fund - John Bean Technologies Corporation Stock * Fidelity Diversified International Fund - *Represented less than 5% of the Plan’s net assets available for benefits as of this date. During 2010, the Plan’s investments (including investments bought, sold, and held during the year) appreciated in value as follows: (In thousands) Common Stock $ Mutual Funds $ Fair Value Measurements The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: • Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. • Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. • Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. The fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. Common stock: Valued at the closing price reported on the active market on which the individual securities are traded. Money market funds and mutual funds: Valued at the net asset value (“NAV”) of shares held by the plan at year end. Collective trust fund: Valued using the NAV provided by the fund trustee based on the value of the underlying assets owned by the trust, minus its liabilities, and then divided by the number of shares outstanding. The Plan’s fair value is based on the Plan’s proportionate ownership of the underlying investments. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2010 and 2009: -7- (In thousands) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Mutual funds Growth funds $ $
